DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zunft (US 2017/0305740).
Regarding claim 1, Zunft teaches a method of manufacturing a sensor package, the method comprising: forming a sensing structure 220 in a material layer 200 [0029] (Fig. 6a); forming one or more springs 250 in the same material layer as the sensing structure 220 [0029] (Fig. 6a); adding one or more further material layers 300/100 to seal the sensing structure 220 to form a sealed sensor unit with the one or more springs 250 flexibly fixing the sealed sensor unit to a support structure (the sides, Fig. 4); and fixing the support structure to one or more external package wall(s) 20 (Fig. 4), the one or more external package wall(s) 20 encapsulating the sensor unit, the support structure, and the one or more springs (Fig. 4).
Zunft teaches that the sensor is sealed and protected from the environment but remains silent as to the sensor being “hermetically sealed” [0022].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have sealed the sensor hermetically, in order to ensure it is fully protected from the outside environment.
Regarding claim 2, Zunft teaches the method of claim 1, further comprising: forming the support structure in the same material layer as the sensing structure 220 of the sensor unit and the one or more springs 250. As seen in Fig. 2, at least a portion of the support structure (side wall of reference numeral 25) is in the same material layer as the sensing structure of the sensor unit and the one or more springs.
Allowable Subject Matter
Claims 3-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW V DO whose telephone number is (571)270-3420. The examiner can normally be reached Monday-Friday 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter L Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/A.V.D/Examiner, Art Unit 2852                                                                                                                                                                                                        
/ROY Y YI/Primary Examiner, Art Unit 2852